EXHIBIT 10.1

 
August 6, 2014


VIA E-MAIL


Mr. Clifton R. Beckham
8300 Mile Tree Drive
Fort Smith, AR 72903


Dear Cliff:


This letter agreement (“Agreement”) sets forth the agreements and understandings
among you (“you” or “Executive”) and USA Truck, Inc. (the “Company”) regarding
the orderly transition of your responsibilities and conclusion of your
employment relationship with the Company.  On behalf of the board of directors
and all of your colleagues, I would like to express gratitude for your many
years of service, your desire to contribute to a smooth transition, and your
flexibility in developing this arrangement.


1.           Separation. Executive's position as Executive Vice President and
Chief Financial Officer of the Company, principal financial officer for purposes
of filings with the U.S. Securities and Exchange Commission, and all other
positions with the Company (if any), will continue until September 30, 2014 (the
"First Separation Date") and may continue thereafter until the last day of the
Extension Term, if any (the last day of employment being referred to as the
"Separation Date"). The Extension Term means one or more days commencing October
1 and continuing through a date not later than October 31, 2014, during which
the Company and Executive mutually agree in writing for Executive's employment
to continue.  Executive's signature on this Agreement will function as his
resignation from employment and all positions with the Company effective as of
the Separation Date.


2.           Nature of Services.  Executive's services to the Company through
the Separation Date will consist of his normal responsibilities.  In addition,
if requested, Executive will assist with education of interim and permanent
personnel who may perform some or all of the responsibilities of Executive
following the Separation Date.  The parties acknowledge that the Executive will
not be employed on the filing date of, and therefore will not sign as principal
financial officer or in any other capacity, the Company's Quarterly Report on
Form 10-Q for the period ending September 30, 2014.


3.           Payment For Executive’s Services. Executive and the Company hereby
agree that through the Separation Date, Executive's existing compensation and
benefits will continue without modification except as set forth herein.  From
September 1, 2014, through the First Separation Date, and in addition to normal
compensation and benefits that will be paid consistent with past practice,
Executive will receive $25,000, subject to normal withholdings, payable no later
than three business days following the later of the date the Release (as
hereinafter defined) becomes irrevocable or the date the Release, signed by
Executive, is received by the Company (the "Settlement Payment Date").  If the
Company and the Executive agree to an Extension Term, Executive will also
receive (in addition to normal compensation and benefits that will be paid
consistent with past practice) payment in the amount equal to $1,136.36 for each
business day during the Extension Term through the Separation Date payable on
the Settlement Payment Date, subject to normal withholdings.


4.           Retention Bonus. The Company hereby agrees that Executive will
retain, and will not be required to repay to the Company, the retention bonus
paid to Executive (the “Retention Bonus”) under the Company’s 2013 Management
Team Retention Bonus Plan dated October 30, 2013 (the “Retention Bonus
Plan”).  The Company acknowledges and agrees that it waives its rights to
repayment of the Retention Bonus, including, without limitation, pursuant to
Sections 2.1 and 3.1 of the Retention Bonus Plan.


 
 

--------------------------------------------------------------------------------

 
5.           Waiver of Severance Benefits.  Other than as provided for in this
Agreement, Executive waives any right to severance or any other benefits in
connection with or as a result of the cessation of his employment with the
Company, for any reason, and agrees that he is only entitled to the payments and
other separation benefits provided in this Agreement.  Other than as provided
for in this Agreement, Executive acknowledges that he is not entitled to any
future continuing health or other benefits (except as may be required by
applicable law) and waives any rights other than those required under applicable
law.


6.           Equity Awards. Any outstanding equity awards held by Executive
(including, without limitation, any restricted stock or any stock options) will
be governed by the terms and conditions of the plans and agreements or award
notices under which such equity awards were granted, and nothing in this
Agreement will modify any terms or conditions of such plans and agreements or
award notices. Executive acknowledges that the vesting, forfeiture, exercise,
and other terms and conditions are not modified by this Agreement, and that
Executive is responsible for taking any actions required to gain the benefits
(if any) available under such awards. Without limiting the generality of the
foregoing, Executive will be entitled to exercise stock options for up to thirty
(30) days after the Separation Date to the extent Executive was entitled to
exercise such stock options as of the Separation Date in accordance with Section
2(ii) of the Incentive Stock Option Agreements between the Company and
Executive.


7.           Non-Solicit.  Executive agrees that the following restrictions on
his activities during and after his employment are necessary to protect the
goodwill, Confidential Information, and other legitimate interests of the
Company and any person or entity that directly or indirectly, through one or
more intermediaries, controls, is controlled by or is under common control with,
the Company ( collectively, "Affiliates") and also acknowledges that Executive's
agreement is supported by good and valuable consideration including, without
limitation, additional amounts payable in accordance with this
Agreement.  Executive therefore agrees as follows:


(a)           Through the Separation Date and for the six (6) months thereafter
(in the aggregate, the "Non-Solicit Period"), Executive will not, directly or
indirectly, and will not assist anyone else to (i) hire or solicit for hire any
current employee of the Company or any of its Affiliates, or seek to persuade
any employee of the Company or any of its Affiliates to discontinue employment,
or (ii) solicit or encourage any independent contractor providing services to
the Company or any of its Affiliates to terminate or diminish its relationship
with them.


(b)           Executive further agrees that during the Non-Solicit Period,
Executive will not, directly or indirectly, solicit or encourage any current
customer of the Company or any of its Affiliates to terminate or diminish its
relationship with them, or, seek to persuade any current customer or prospective
customer of the Company or any of its Affiliates to conduct with any person or
entity any business or activity which such customer or prospective customer
conducts or could conduct with the Company or any of its
Affiliates.  “Prospective customer” includes only those whose business has been
actively solicited on behalf of the Company or any of its Affiliates by any of
their officers, employees or agents at any time during the six (6) months
immediately preceding the Separation Date other than by form letter, blanket
mailing or general advertisement.


 
2

--------------------------------------------------------------------------------

 
8.           Waiver and Release of Claims.  In order to be eligible to receive
amounts payable on the Settlement Payment Date, however, you must (i) comply
with all of your obligations under this Agreement and (ii) execute a timely and
effective release of claims in the form attached hereto and marked Exhibit A
(the "Release of Claims").  The Release of Claims creates legally binding
obligations and the Company therefore advises you to consult an attorney before
signing it.  For and in consideration of the benefits provided the Company under
this Agreement, effective simultaneously when the Release is executed by you and
delivered to the Company and becomes irrevocable, the Company, on behalf of
itself and its Affiliates, hereby release and forever discharge the Executive
and his heirs, executors, administrators, beneficiaries, representatives and
assigns from any and all causes of action, rights or claims of any type or
description, known or unknown, which the Company has had in the past, now has,
or might now have, through the date of this Agreement, in any way resulting
from, arising out of or connected with Executive's employment by the Company or
the termination of that employment or pursuant to federal, state or local law,
regulation or requirement. 


9.           Nondisparagement; No Contact.  The parties agree that they will not
in any way disparage each other to any other party, including current or former
stockholders, officers, directors and employees of the Company or its
Affiliates, nor will they make or solicit any comments, statements or the like
to the media or to others, including any claims against each other or their
agents or representatives, that may be considered to be derogatory or
detrimental to the good name or business reputation of the other.


10.           No Admission of Wrongdoing. The parties agree that nothing in this
Agreement is an admission by any party hereto of any wrongdoing, either in
violation of an applicable law or otherwise, and that nothing in this Agreement
is to be construed as such by any person.


11.           Voluntary Agreement. Executive further acknowledges that he
understands this Agreement, the claims he is releasing, the promises and
agreements he is making, and the effect of his signing this Agreement. Executive
understands the payments to him under this Agreement are in excess of those to
which he is legally entitled and agrees that he voluntarily accepts the payments
described above as additional consideration for the non-solicit and other
obligations referred to herein and for the purpose of making a full and final
compromise, adjustment and settlement of all claims or potential claims against
the Releasees (as defined in Exhibit A attached hereto) from any action or
inaction taking place on or before the Separation Date.


12.           Ownership and Disclosure of Information.
 
(a)Information. Executive agrees that all Confidential Information is solely and
absolutely owned by the Company and is unique to the Company and its Affiliates;
that Executive has no right, title or interest in and to the Confidential
Information.  Executive acknowledges and agrees that the Confidential
Information is material to the conduct of the Company’s and its Affiliates'
business, and further agrees that he will not disclose any Confidential
Information, or use to his benefit (or to the benefit of any third party), or
use to the detriment of the Company or its Affiliates, any Confidential
Information. As used herein, “Confidential Information” means all materials and
information (whether written or not) about the Company’s or its Affiliates'
services, processes, research, development, past, present, and identifiable
prospective customers, personnel, purchasing, marketing, costs, improvements,
discoveries, business methods, formulas, inventions, philosophies, and other
business aspects of the Company or its Affiliates that are not generally known
and accessible to the public.
 
(b)Developments. Executive acknowledges that all copyrightable works that
Executive may have created during the term of his employment with the Company or
its Affiliates (collectively, “Developments”) are “work made for hire” and the
Company is the sole owner of all the results and products of Executive’s prior
employment with the Company or its Affiliates free and clear of any claims by
Executive of any kind or character whatsoever.


 
3

--------------------------------------------------------------------------------

 
13.           Return of Company Property.  Executive agrees that, not later than
the Separation Date, he will return to the Company all of its property in
Executive’s possession, custody or control, including, without limitation, all
Confidential Information, Developments, keys, access cards, credit cards,
computer hardware (including but not limited to any hard drives, diskettes,
laptop computers and personal data assistants and the contents thereof, as well
as any passwords or codes needed to operate any such hardware), cellular
telephones, computer software, data, materials, papers, books, files, documents,
records, policies, client and customer information and lists, marketing
information and lists, mailing lists, notes and any other property or
information that Executive has or had relating to the Company or its Affiliates
(whether those materials are in paper or electronic form), and including, but
not limited to, any documents containing, summarizing or describing any
Confidential Information.  Notwithstanding the foregoing, Executive will be
entitled to retain (a) Executive’s laptop, from which the Company will remove
Confidential Information prior to the Separation Date, (b) Executive’s cellular
telephone and (c) Executive’s cellular telephone number, provided that Executive
agrees that, from and after the Separation Date, he will not initiate or respond
to telephone calls, text messages or other communications to or from analysts,
customers, employees, drivers, independent contractors or other business
associates of the Company or its Affiliates regarding his former roles and
responsibilities at the Company, the subject matter of this Agreement or the
Company.


14.           Indemnification.  The Company hereby agrees that Executive will
continue to be entitled to all of his respective statutory rights to
indemnification, including, without limitation, indemnification pursuant to the
Company's organizational documents, insurance policies or under applicable law
to the same extent Executive would have had the right to be indemnified absent
this Agreement and the Release.


15.           Governing Law.  The parties agree that the Agreement will be
interpreted and governed by the laws of the state of Arkansas without regard to
principles of comity or conflict of law provisions of any jurisdiction.


16.           Modification.  The parties hereto agree that this Agreement may
not be modified, altered or changed except by a written agreement signed by the
parties hereto.


17.           Entire Agreement.  The parties acknowledge that this Agreement
constitutes the entire agreement between them regarding Executive’s separation,
superseding all prior written and oral agreements regarding such topic;
provided, however, that this Agreement will not constitute a waiver by the
Company of any right they now have or may now have under any agreement imposing
obligations on you with respect to confidentiality, non-competition,
non-solicitation of employees, customers, vendors or independent contractors or
like obligations.


18.           Invalidity of Provisions/Severability. If any portion or provision
of this Agreement shall to any extent be declared illegal or unenforceable by a
court of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, will not be affected thereby,
and each portion and provision of this Agreement will be valid and enforceable
to the fullest extent permitted by law.


19.           No Reliance; Taxes. The parties have not relied on any
representations, promises or agreements of any kind made to them in connection
with this Agreement, except for those set forth in this Agreement. Any payments
made to Executive under this Agreement will be reduced by the full amount
legally required to be withheld for federal, state or local tax purposes by the
Company.


 
4

--------------------------------------------------------------------------------

 
20.           Notices.  Any notices to be given hereunder by either party hereto
to the other may be effected either by (i) personal delivery in writing, (ii)
facsimile or (iii) mail, registered or certified, postage prepaid, with return
receipt requested.  Mailed or faxed notices will be addressed or faxed as
follows:



 
If to the Company:
USA Truck, Inc.
   
3200 Industrial Park Road
   
Van Buren, Arkansas 72956
   
Attn: President and Chief Executive Officer
   
Facsimile: (479) 471-2526
             
If to Executive:
Clifton R. Beckham
   
8300 Mile Tree Drive
   
Fort Smith, AR 72903
   
Email: c-beckham@sbcglobal.net
     



21.           Execution; Binding Effect.  This Agreement may be executed in any
number of counterparts, each of which will be deemed to be an original as
against any party whose signature appears thereon, and all of which will
together constitute one instrument.  Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or in electronic format (i.e.,
“pdf” or “tif”) will be effective as delivery of a manually executed counterpart
of this Agreement.  This Agreement will be binding upon and inure to the benefit
of the Company, its Affiliates, and their successors and assigns and will be
binding upon Executive and your heirs and personal representatives.
 


Sincerely,


/s/ John M. Simone


John M. Simone
President and Chief Executive Officer
USA Truck, Inc.




AGREED AND ACCEPTED effective the 6 day of August 2014.




/s/ Clifton R.
Beckham                                                                
Clifton R. Beckham



 
5

--------------------------------------------------------------------------------

 

EXHIBIT A


RELEASE OF CLAIMS


In exchange for the payments and benefits described in this Agreement,
Executive, on his own behalf and on behalf of his heirs, executors,
administrators, assigns and successors, does hereby covenant not to sue and
acknowledges full and complete satisfaction of and hereby releases, absolves and
discharges the Company and its Affiliates and their successors and assigns,
parents, subsidiaries and affiliates, past and present, as well as their
trustees, directors, officers, agents, attorneys, insurers, stockholders and
employees, past and present, and each of them (hereinafter collectively referred
to as “Releasees”), with respect to and from any and all claims, demands, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
debts, wages, vacation pay, expenses, attorneys’ fees, damages, judgments,
orders and liabilities of whatever kind or nature in law, equity or otherwise,
whether now known or unknown, suspected or unsuspected, and whether or not
concealed or hidden, which Executive now owns or holds or has at any time
heretofore owned or held as against said Releasees, or any of them, arising out
of or in any way connected with his employment or other relationships with the
Company or its Affiliates, or his separation from any such employment or other
relationships (collectively, “Released Claims”), including specifically, but
without limiting the generality of the foregoing, any claim under Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act, the Age
Discrimination in Employment Act of 1967, as amended by the Older Worker’s
Benefit Protection Act (“ADEA”), the federal Family and Medical Leave Act or any
other employment related federal, state or local law, regulation or ordinance;
provided, however, that the foregoing release will not include or affect (and
the following are expressly excluded from any Released Claims): (i) Executive’s
rights under this Agreement; (ii) Executive’s rights to file claims for workers’
compensation or unemployment insurance benefits, and (iii) Executive’s regular
and usual salary accrued prior to the Separation Date, accrued but unused
vacation through the Separation Date, COBRA continuation coverage and life
insurance conversion rights, if any.  Finally, Executive agrees that, if any
Released Claim is brought on Executive’s behalf or for Executive’s benefit in a
court or administrative agency, Executive will take all necessary actions to
waive and agree not to accept any award of money or other damages as a result of
such claim.  Furthermore, notwithstanding the foregoing release, Executive will
continue to be entitled to all of his respective statutory rights to
indemnification, including, without limitation, indemnification pursuant to the
Company’s organizational documents, insurance policies or under applicable law
to the same extent Executive would have had the right to be indemnified absent
this release.


Executive acknowledges that he is waiving and releasing any rights he may have
under the ADEA and that this waiver and release is knowing and voluntary.
Executive and the Company agree that this waiver and release does not apply to
any rights or claims that may arise under the ADEA after the Effective Date (as
hereinafter defined) of this Agreement.  Executive acknowledges that the
consideration given for this Agreement is in addition to anything of value to
which he was already entitled.  Executive further acknowledges that he has been
advised by this writing that:
 
 
(a)           He should consult with an attorney prior to executing this
Agreement;

 
 
6

--------------------------------------------------------------------------------

 
(b)           He has at least twenty-one (21) days within which to consider this
Agreement, but if he wishes to sign this Agreement earlier, he may do so by
signing the Acknowledgment and Waiver of the 21-day consideration period in the
form attached as Exhibit B to this Agreement;

 
(c)           He has seven (7) days following his execution of this Agreement to
revoke this Agreement;

 
(d)           This Agreement will not be effective until the eighth day after
Executive executes and does not revoke this Agreement (the “Effective Date”);
and

 
(e)           Nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law.  Any
revocation must be in writing and hand delivered to the Company by close of
business on or before the seventh day from the date that Executive signs this
Agreement.  In the event that Executive exercises his right of revocation,
neither Executive nor any member of the Company or its Affiliates will have any
further rights or obligations under this Agreement.


Executive represents and warrants that he has no present knowledge of any
injury, illness or disease to him that is or might be compensable as a workers’
compensation claim or similar claim for workplace injuries, illnesses or
diseases.


Terms used herein and not otherwise defined will have the meanings set forth in
the Agreement to which this Release was attached.



 